The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 3/31/2022.  Claims 1, 2, and 8 were amended.  Claims 5, 7, and 10-15 were cancelled.  

Claim Objections
Claim 4 is objected to because of the following informalities:  the term “The” is incorrectly capitalized.  It should be “the” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first moving mechanism” in Claim 1, “second moving mechanism” in Claims 1 and 8, “dust collection part moving mechanism” in Claims 1-3 and 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, Claims 6 and 9 are dependent on cancelled claims making the scope of the claim limitations indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 9 are dependent upon cancelled claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho KR 10-1468561 B1 (hereafter Cho) in view of Park KR 10-1446214 B1 (hereafter Park) and Jolley US 3,032,065 (hereafter Jolley).

Regarding Claim 1, Cho teaches:
1. (Currently Amended) A robot (substrate cutting apparatus 100) comprising: 
a first moving mechanism (moving plate 112) disposed on a base body (main frame 102) and configured to move a 5workpiece (substrate 10) to be cut in a first axis direction (y-axis along first horizontal guide 113); 
a second moving mechanism (driving means 80) supported on the base body via support portions (vertical supports extending upward from horizontal plane of substrate 10 shown in Figures 4 and 5) and configured to move a cutting body (cutting tool 32) in a second axis direction (horizontal as shown in Figure 3 – along x-axis) orthogonal to the first axis direction (Figures 3-5); 
a dust collection part (rigid section of collecting tube 136 shown in Figure 4) disposed to face the cutting body (Figures 8a-8f) and configured to collect cutting chips generated by cutting of the workpiece to be cut using the cutting body (Figures 8a-8f); and 
a dust collection part moving mechanism (second vertical driving means 130) configured to reciprocate the dust collection part in a third axis direction (vertical – z axis) orthogonal to each of the first and second axis directions (elevated, Figures 8c, 8d and 8e and retracted, Figures 8a, 8b and 8f) , and 
15a following structure (see discussion below) configured to place the dust collection part at a position facing the cutting body to follow movement of the cutting body relative to the workpiece to be cut (“the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”- this at the least applies to vertical movement relative to the workpiece), wherein … 

And

… a dust collection hose (rigid section of collecting tube 136 shown in Figure 4) connected to a first joint (hose connection) of a plurality of joints disposed on a rear side of the one end part of the following structure is arranged in an inside of a hollow part formed in the one end part of the following structure (see discussion below) so that the cutting chips are discharged to an outside through the dust collection hose, 

Cho discloses a substrate cutting apparatus 100 that is configured to support a dust collection part moving mechanism (second vertical driving means 130) that is configured to position the dust collection part (rigid section of collecting tube 136 shown in Figure 4) at a position facing the cutting body (cutting tool 32) and follow the movement of the cutting body relative to the workpiece to be cut.  As disclosed by Cho, the cutting body and dust collection part moves at least in a horizontal direction and “the dust collecting tube 136 is located directly below the cutting tool 32 and it is preferable that the cutting tool 32 and the dust collecting tube 136 are positioned on the same axis when the straight cutting tool 32 is used”.  Cho does not clearly disclose in either the drawings or specification a following structure that second vertical driving means 130 is mounted to that allows the collecting tube 136 to be positioned and moved as disclosed.  It would have been obvious design choice to one with ordinary skill in the art at the time of the invention that the second vertical driving means 130 does not “float without support” in position as shown in the drawings but obviously must need to be mounted to a following structure as claimed with the motivation to secure the dust collecting tube 136 to a structure of the apparatus allowing it to be positioned and moved as disclosed in the specification.
That being said, Cho teaches a robot that obviously includes a following support to mount dust collection part to a structure of the apparatus allowing it to be positioned and moved as disclosed in the specification.  However, what is missing is the specific structural details of the following support.  The reference Park discloses a cutting apparatus (router) similar to the Cho device that includes a cutter (bit 162) and dust collection part (suction member 170) that, as best shown in Figures 5 and 6 are aligned and moved together.  Park actually teaches the claim elements of Claim 1 except for the ability to vertically actuate the dust collection part relative to the workpiece using a dust collection part moving mechanism.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Cho device to include the specific structural details described below of the following support (connection member 180) taught by Park with the motivation to provide a designer a viable solution for providing a mounting solution for the Cho dust collecting mechanism that is missing in the Cho drawings that would provide the operation disclosed in the Cho specification.

Specifically, Park discloses:
… one end part (end of bottom member nearest suction member 170) of the following structure (connection member 180) supports the dust collection part (suction member 170) via the dust collection part moving mechanism (Cho – second vertical driving means 130), 
 
Cho discloses a substrate cutting apparatus 100 that is configured to support a dust collection part moving mechanism (second vertical driving means 130) comprising a pneumatic cylinder 132 that is used to provide movement of a collecting tube 136 along a vertical z-axis.  Cho does not disclose the specific details of the pneumatic cylinder, the pneumatic connections to the pneumatic cylinder, or routing of the end of the flexible collecting tube 136.  The reference Jolley discloses a typical pneumatic cylinder (11) that provides a double acting linear movement as detailed in Figure 1 including the typical pneumatic connections necessary for the linear operation.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Cho device to include the pneumatic cylinder details and connections as taught by Jolley since they are necessary for the pneumatic cylinder 132 of Cho to operate as disclosed.

Specifically, Jolley discloses:
… 25a first fluid supply hose (hose 28) connected to a second joint (fitting at inlet 21) of the plurality of joints is arranged in the inside of the hollow part formed in the one end part of the following structure (see discussion below) so that fluid is entered into an internal space (cavity on right in Figure 1) of a cylinder (cylinder casing 12) below a piston (piston 14) of the dust collection part moving mechanism to move the dust collection part to a forward direction of the third axis (upward), and App. No.: 16/796,956Page 2 of 10 Firm Docket No.: P19-1015Application No.: 16/796,956Firm Docket No.: P19-1015 
a second fluid supply hose (hose 28) connected to a third joint (fitting at inlet 22) of the plurality of joints is arranged in the inside of the hollow part formed in the one end part of the following structure (see discussion below) so that the fluid is entered into the internal space (cavity on left in Figure 1)  of the cylinder above the piston of the dust collection part moving mechanism to move the dust collection part to a 5reverse direction of the third axis (downward).  

As previously presented, it would have been obvious to one with ordinary skill in the art at the time of the invention that the vertical driving means 130 taught by Cho to actually include the structural features, piston/cavity, pneumatic extension air source and hose, and pneumatic retraction air source and hose that are common on prior art pneumatic cylinders and taught by Jolley that allow it to operate as disclosed by Cho.  That being said, it would have been obvious to one with ordinary skill in the art at the time of the invention that the flexible hoses for the suction and pneumatic connections will need to be routed and secured on the device.  The reference Park discloses in Figure 6, a hollow part (inside bottom member nearest suction member 170) formed in the one end part of the following structure (connection member 180) that connects the suction member to a suction source.  It would have been obvious design choice to route all of the hoses through the identified hollow part with the motivation to prevent the hoses from tangling within the cutting space where they would potentially get snagged or exposed to cutting debris. 

Regarding Claim 2, Cho teaches:
2. (Currently Amended) The robot of claim 1, wherein 
the dust collection part moving mechanism (second vertical driving means 130) moves the dust collection part (rigid section of collecting tube 136 shown in Figure 4) between a first position (elevated, Figures 8c, 8d and 8e) close to the workpiece (substrate 10) to be cut and a second position (retracted, Figures 8a, 8b and 8f) remote 10from the workpiece to be cut, and 
the dust collection part moving mechanism moves the dust collection part to the first position upon the cutting of the workpiece to be cut using the cutting body (cutting tool 32)(Figures 8a-8f).  

Regarding Claim 3, Cho teaches:
3. (Original) The robot of claim 1, wherein 
the dust collection part moving mechanism (second vertical driving means 130) moves the dust collection part (rigid section of collecting tube 136 shown in Figure 4) to the second position (retracted, Figures 8a, 8b and 8f) before or after the cutting of the workpiece (substrate 10) to be cut using the cutting body (cutting tool 32)(Figures 8a-8f).  

Regarding Claim 4, Cho teaches:
4. (Original) The robot of claim 1, wherein:  
The dust collection part (rigid section of collecting tube 136 shown in Figure 4) is formed in a tubular shape (it is a tube) having a direction orthogonal (Figures 8a-8f) to each of the first (y-axis along first horizontal guide 113) and second (horizontal as shown in Figure 3 – along x-axis) axis directions as its tube axis direction (Figures 8a-8f); 
a drive source (driving motor of cutting device 30) configured to drive the cutting body is connected to the cutting body (Figures 8a-8f); and   
when viewed in the tube axis direction, an area of an opening of the dust collection part is set to be smaller than that of the drive source and to be larger than that of the cutting body (shown in Figures 8a-8f).  

Regarding Claim 6, Cho teaches:
6. (Original) The robot of claim 5, wherein 
the dust collection part (rigid section of collecting tube 136 shown in Figure 4) is disposed below the cutting body (cutting tool 32) in the third axis direction (vertical – z axis)(shown in Figures 8a-8f).  

Regarding Claim 8, Park teaches:
8. (Currently Amended) The robot of claim 1 
 

Regarding Claim 9, Park teaches:
9. (Previously presented) The robot of claim 7, wherein 
an intermediate part (vertical connecting member 181) of the following structure (connection member 180) is formed in a shape (shown in Figures 5 and 6) that bypasses the workpiece (substrate 1) to be cut (shown in Figures 3, 4, and 5).  

Response to Arguments
Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed March 31, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-6, 11, and 12 under Cho KR 10-1468561 B1 have been fully considered.  As necessitated by the amendment, the previous 35 U.S.C. 102(a)(1) rejections have been withdrawn and new 35 U.S.C. 103 rejections have been made using the Cho reference in combination with Park KR 10-1446214 B1 and Jolley US 3,032,065.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed March 31, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 7 and 10 under Cho KR 10-1468561 B1and Claims 8 and 9 under Cho KR 10-1468561 B1 in view of Park KR 10-1446214 B1 have been fully considered.  As necessitated by the amendment, the previous 35 U.S.C. 103 rejections have been withdrawn and new 35 U.S.C. 103 rejections have been made using the Cho reference in combination with Park KR 10-1446214 B1 and Jolley US 3,032,065.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Deficiencies identified by the Applicant are include in the current set of rejections.  In summary, the newly cited claim limitations include structural details necessary for the Cho device to operate as disclosed, however, were presumably deemed non-critical for inclusion in the disclosure. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723